Whitfield, J.
This appeal is from, an interlocutory •order overruling a_ general demurrer to a bill of complaint. 'The .bill contains allegations upon which evidence may be adduced to warrant appropriate equitable relief by due course of procedure. No error is made to appear.
Where an. appeal is taken from an interlocutory order •overruling a general demurer to a bill, of complaint in an •equity cause and it appears to the court that the allegations of the bill sufficiently state an equity for appropriate relief, the interlocutory order appealed from may be affirmed by the court without discussing dn an opinion the several contentions made on the appeal.
Affirmed.
Taylor, C. J., and-Ellis, Browne, West and Terrell, J. J., concur.